Catón, J. We cannot feel satisfied with the verdict in this case. The claim for the horse, saddle, bridle and wagon were undoubtedly barred by the statute of limitations, but the rent was not, at least, a part of it. The evidence is that the defendant’s intestate occupied the farm of the plaintiff for five years, from the year 1848 to 1852 inclusive, and that a reasonable rent -for the place was three hundred dollars per year. There is no evidence of an express contract for rent, nor is there any evidence that the defendant’s intestate was a trespasser or intruder upon the land, or that he in any way held it against the will of the owner; nor is it shown that there was any agreement or understanding that the tenant was to enjoy the land without rent. Under such circumstances the law will infer an implied agreement to pay a reasonable rent for the premises. There is only one single circumstance which the jury might consider in support of such an hypothesis; and that is, that the tenant was the son of the owner of the land. That single fact is not sufficient to raise the legal conclusion that the father designed to give the son the rent for nothing, although slight additional evidence of such an intention might be sufficient to warrant the jury in arriving at such a conclusion. Corroborating circumstances are entirely wanting in this case. It is most likely that the jury were misled by, or misunderstood, the second instruction given for the defendant. It is this: “ That the plaintiff is not entitled to recover for any part of the rent sued for in this case, unless he has proven to the satisfaction of the jury that there was a contract between him and John Oaks, deceased, creating the relation of landlord and tenant, as for the payment of rent.” Now, giving the word contract its technical meaning in this instruction, it is wrong; for a simple agreement, either express or implied, for the payment of rent, would entitle the plaintiff to recover, and so it was probably intended by the court. But it is most likely that the jury understood it as requiring an express contract, or at least agreement, for the payment of rent, before they could find for the plaintiff, and that, failing to find in the evidence any such- express contract or agreement, they did not feel themselves called upon to look for an implied agreement in the circumstances. We think the case should be submitted to another jury. The judgment must be reversed and the cause remanded for another trial. Judgment reversed.